UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 April 18, 2013 (Date of Report/Date of earliest event reported) SENSIENT TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) WISCONSIN (State or other jurisdiction of incorporation) 1-7626 (Commission File Number) 39-0561070 (IRS Employer Identification No.) 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202-5304 (Address and zip code of principal executive offices) (414)271-6755 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On April 18, 2013, Sensient Technologies Corporation issued a press release disclosing its results of operations for its quarter ended March 31, 2013, and its financial condition at that date. The press release is furnished as Exhibit99.1 to this Report on Form 8-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. The following exhibit is furnished with this Report on Form 8-K: Exhibit 99.1: Sensient Technologies Corporation Earnings Press Release for the Quarter Ended March 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENSIENT TECHNOLOGIES CORPORATION (Registrant) By: /s/ John L. Hammond Name: John L. Hammond Title: Senior Vice President, General Counsel and Secretary Date: April 18, 2013 EXHIBIT INDEX Exhibit 99.1: Sensient Technologies Corporation Earnings Press Release for the Quarter Ended March 31, 2013.
